El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
La demanda en este caso alega que la demandante es nna corporación constituida bajo las leyes del Estado de Texas, con domicilio en la ciudad de Houston del mismo Estado y que los demandados constituyen una sociedad mercantil con residencia en Mayagüez, Puerto Eico; que los deman-dantes vendieron a los demandados mercaderías por valor de $788.88 que debían ser pagados de contado a su recibo, las que fueron embarcadas debidamente en 23 de septiembre de 1911 y recibidas de conformidad por los demandados, quienes no las han pagado en todo ni en parte dicha cantidad ni a ninguna otra persona en su nombre, a pesar de las ges-tiones que se han hecho para su cobro. Termina la demanda con la súplica de que se condene a los demandados al pago de tal cantidad, intereses legales y costas.
Esa alegación fue excepcionada por el fundamento de que no aduce hechos que determinasen una causa de acción y habiendo sido declarada sin lugar por el tribunal inferior, se presentó entonces una contestación negando general y espe-cíficamente todos y cada uno de los hechos de la demanda, después de lo cual se celebró el juicio y el Tribunal de Dis-trito de Mayagüez dictó sentencia condenando a la sociedad demandada al pago de los $788.88 reclamados, de los intereses legales desde la interposición de la demanda y al de las cos-tas, desembolsos y honorarios del abogado de la demandante, contra cuyo fallo se ha interpuesto el presente recurso de apelación por la parte contra quien se dictó.
El motivo principal en que la sociedad apelante descansa *251para que revoquemos la sentencia apelada es que, habiendo negado específicamente todos los hechos de la demanda, tenía la demandante que probar no sólo que es una corporación organizada según las leyes del Estado de Texas sino tam-bién su capacidad para comparecer ante los tribunales de esta isla por haber cumplido' los requisitos que nuestras leyes exigen a las corporaciones privadas de fuera del país, sin cuya prueba no debió permitir el tribunal inferior que se presentara evidencia' del contrato cuyo pago se reclama y debió sostener la moción dé desistimiento (non suit) que presentó la demandada.
A la demandante le bastaba alegar, como alegó, que era una corporación privada y como la demanda no contiene ale-gación alg'una de la cual resulte que no ha cumplido con deter-minados requisitos que le impidan acudir a los tribunales de esta Isla a ejercitar la presente acción, no puede sostenerse que de ella aparezca que carece de causa de acción; mas si tal hecho se hubiera consignado, no sería la procedente esa excepción sino la de que la demandante no tiene capacidad legal para demandar, que es la segunda del artículo 105 del Código de Enjuiciamiento Civil. Cuando la demanda no contiene alegación sobre ese particular y la demandante ha dejado de cumplir preceptos de nuestra ley local que le impiden demandar, entonces tal falta de cmnplimiento con la ley tiene que ser alegada especialmente en la contestación y no báciéndose así se considerará abandonada. South Yuba Water Co. v. Rosa, 80 Cal., 336. No estaba por consiguiente obligada la demandante a probar el cumplimiento de tales requisitos ni aun siquiera que es una corporación organi-zada con arreglo al Estado de Texas porque la contestación no planteó esa cuestión, ya que una negación general de los hechos de la demanda hace referencia solamente a los con-cernientes al contrato alegado y para que la demandante tenga que probar su constitución como corporación, no es suficiente una negación general si la contestación no niega especialmente la existencia de tal corporación. California *252Steam Navigation Co. v. Wright, 8 Cal., 591. Park Bank v. Tilton, 15 Abb. Pr., 384. Bank of Havana v. Wickham, 7 id., 134. Una negación de la existencia de una corporación no suscita la cuestión con respecto a su constitución. Southern Pacific Railroad Co. v. John D. Pursel, 77 Cal., 69. Además quien contrata con una corporación está impedido de negar su existencia en una acción derivada del contrato. 10 Cyc., 1345 (ó) y citas de la nota 44.
Las otras cuestiones planteadas por la apelante son secun-darias y, ni el liaber enmendado la demanda en una alega-ción separada de ella sin redactar una nueva demanda con la enmienda, ni el que su súplica no diga que la sentencia se solicita a favor de la demandante, son motivos para sos-tener que carece de becbos que determinen una causa de acción ni que es ambigua.
En cuanto a la admisión como evidencia de ciertas car-tas que contenían proposiciones de transacción, como no fue-ron presentadas con el objeto de que de tales ofertas se dedu-jera la existencia de la deuda sino en cuanto el reconocimiento expreso que de la misma se hace en ellas, no puede sostenerse que el tribunal cometiera error al permitir su presentación, con mayor motivo cuanto que independientemente de esas cartas se probó la deuda reclamada. Tampoco fué error el permitir que un testigo reconociera la firma de una carta suscrita por otra persona, pues conociendo él tal letra podía declarar sobre ese particular sin necesidad de acreditar que era perito. El Pueblo v. Martí, resuelto por nosotros en enero 19 de este año. T tampoco existió error al admitir un conocimiento de embarque de mercancías de los demandantes para los demandados por el hecho de que tiene fecha 2 de octu-bre de 1911 cuando la demanda alega que las que motivan la reclamación fueron embarcadas en 23 de septiembre de ese año, pues se demostró que se refiere a las mismas mercancías y que el conocimiento tiene la fecha del embarque en el puerto de Galveston y habían salido de Houston el 23 de septiembre.
*253No vemos motivos para revocar la sentencia apelada, la que debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres.' Presidente Hernández y Aso-ciados Wolf y del Toro.